Citation Nr: 0019324	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-04 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic renal 
failure as secondary to service-connected arteriosclerotic 
heart disease, to include coronary artery bypass grafting.

2. Entitlement to service connection for diverticulitis as 
secondary to service-connected arteriosclerotic heart 
disease, to include coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1962 to 
December 1983.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  Subsequently jurisdiction was transferred to the RO in 
St. Petersburg, Florida, which is the certifying RO.


FINDINGS OF FACT

1. The RO has obtained all available and pertinent evidence 
necessary to decide this appeal.

2. The appellant is currently service-connected for 
arteriosclerotic heart disease, to include coronary bypass 
grafting.

3. The appellant has presented competent evidence of a 
relationship between his service-connected 
arteriosclerotic heart disorder, and treatment therefore, 
to include coronary bypass grafting, and his chronic renal 
failure.

4. The appellant has not submitted evidence that his 
diverticulitis is proximately due to, aggravated by, or 
the result of his service-connected arteriosclerotic heart 
disorder, to include coronary bypass grafting.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in favor of the 
appellant, his chronic renal failure is the proximate 
result of the appellant's service-connected 
arteriosclerotic heart disease, to include coronary bypass 
grafting.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.102,  3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

2. The claim of entitlement to service connection for 
diverticulitis, as secondary to service or the appellant's 
service-connected heart disorder, is not well grounded and 
there is no further statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303,  3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).  In evaluating any claim the Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 279 
(1997).  The duty to assist under 38 U.S.C.A. § 5107(a) is 
triggered only after a well-grounded claim is submitted.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. 
Brown, 6 Vet. App. 540, 546 (1994).  Evidentiary assertions 
by the person who submits a claim must be accepted as true 
for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well-
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

1. Acute renal failure

At the outset, the Board notes that the claim as to this 
issue is well grounded.  38 U.S.C.A. § 5107.  Moreover, all 
indicated development has been accomplished.  Id.

The appellant claims that his acute renal failure is the 
result of his service-connected arteriosclerotic heart 
disorder.  A May 1997 post-service VA examination indicates 
that the appellant had a myocardial infarction in November 
1995; the appellant's renal failure occurred when he 
underwent cardiac catheterization.  As a VA physician stated 
in November 1997, the appellant had arteriosclerotic 
cardiovascular disease which affected all of his arteries, 
including the renal arteries.  Following surgery, the 
appellant underwent dialysis for a total of four to five 
months, and was diagnosed with chronic renal failure 
secondary to bypass surgery.  

Specifically,  according to a January 1999 medical opinion, 
his renal failure stems either from anaphylactic shock caused 
by dye used during bypass grafting or from thrombosis during 
surgery.  In either event, the appellant's renal failure was 
the result of treatment for the appellant's service-connected 
heart disorder.  Indeed, the Board concludes that there is 
competent medical evidence that treatment for the service-
connected heart disorder proximately caused the chronic renal 
failure.  Allen v. Brown, 7 Vet. App. 439 (1995).  As such, 
secondary service connection for chronic renal failure will 
be granted, with the resolution of reasonable doubt in the 
appellant's favor.

2. Diverticulitis

The Board notes that the veteran has not claimed entitlement 
to service connection for diverticulitis on a direct service 
connection basis; rather, he asserts that he developed 
diverticulitis as a result his service-connected heart 
disease.  For the reasons set forth below, this claim is 
determined to be not well grounded.

Post-service progress notes, dating from January 1996 to 
December 1996, also reflect that the appellant was treated 
for rectal bleeding and diverticulitis.  December 1996 
hospital reports from Columbia West Florida Regional Medical 
Center indicate that the appellant underwent a sigmoid 
colectomy.  An evaluation at discharge revealed a diagnosis 
of severe diverticulitis with sigmoid structure.  A May 1997 
VA examination diagnosed the appellant with diverticulitis of 
the colon, which was asymptomatic at the time.  However, no 
medical opinion of record indicates any connection between 
diverticulitis and his service-connected heart disorder.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for diverticulitis well grounded.  
Caluza, 7 Vet. App. at 498.  The appellant has failed to 
provide competent medical evidence which establishes a nexus 
between diverticulitis and his service-connected heart 
disorder.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain another medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claims that is not currently well 
grounded on the basis of a medical nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for diverticulitis as not well grounded.


ORDER

Service connection for acute renal failure, as secondary to 
service-connected arteriosclerotic heart disease, to include 
coronary artery bypass grafting, is granted.

Service connection for diverticulitis, as secondary to 
service-connected arteriosclerotic heart disease, to include 
coronary artery bypass grafting, is denied as the claim is 
not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

